Title: From Thomas Jefferson to Thomas Claxton, 3 April 1805
From: Jefferson, Thomas
To: Claxton, Thomas


                  
                     Dear Sir 
                     
                     Monticello Apr. 3. 05.
                  
                  The inclosed applications from & on behalf of a mr Meer, relating to matters under your superintendence, I inclose them to you to do therein what you find best for the public interest, and add my salutations and assurances of esteem.
                  
                     Th: Jefferson 
                     
                  
               